Per Curiam:
We disagree with the learned surrogate in sustaining the objections to the first appraiser’s report, as we think the amount found *844by the appraiser was a fair estimate of the value of the stock in question. The decree of the surrogate should, therefore, be reversed, with costs to the appellant, and the first appraiser’s report fixing the value of the stock at $125.72 per share affirmed, and the appraisal of the property fixed at that sum. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Decree reversed, with costs to appellant, first appraiser’s report fixing value of stock at $125.72 per share affirmed, and appraisal of property fixed at that sum. Order to be settled on notice.